NOT FOR PUBLICATION                            FILED
                     UNITED STATES COURT OF APPEALS                        OCT 27 2017
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.    16-10441

                Plaintiff-Appellee,              D.C. No. 2:16-cr-00355-SPL

 v.
                                                 MEMORANDUM*
JAMES L. FORD, a.k.a. James Ford,

                Defendant-Appellant.

                    Appeal from the United States District Court
                             for the District of Arizona
                     Steven P. Logan, District Judge, Presiding

                            Submitted October 23, 2017**

Before:      LEAVY, WATFORD, and FRIEDLAND, Circuit Judges.

      James L. Ford appeals from the district court’s judgment and challenges his

guilty-plea conviction and ten-month sentence for escape, in violation of 18 U.S.C.

§§ 751(a) and 4082(a). Pursuant to Anders v. California, 386 U.S. 738 (1967),

Ford’s counsel has filed a brief stating that there are no grounds for relief, along



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
with a motion to withdraw as counsel of record. We construe the letter submitted

by Ford on September 19, 2017, as a pro se supplemental brief. No answering

brief has been filed.

      Ford waived his right to appeal his conviction and sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

      To the extent that Ford seeks to raise a claim of ineffective assistance of

counsel, we decline to address this issue on direct appeal. See United States v.

Rahman, 642 F.3d 1257, 1259-60 (9th Cir. 2011).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                    16-10441